DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, in a telephone interview on June 3, 2021 (subsequent to the reply filed on April 2, 2021 in which an election was not made) is acknowledged. The traversal is on the ground(s) that the apparatus and method claims are all closely related and should be examined together. This is not found persuasive because it is respectfully submitted that, although the inventions are considered to be closely related by applicant, the claims still define patentably distinct inventions for at least the reasons described in the Restriction Requirement (mail date: 01/06/2021) and inventions would require a diverse and burdensome search, and thus the restriction requirement is considered to be proper.
Claims 7-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.



Claim Objections
The claims are objected to because they were not submitted in proper form as follows.
Applicant is reminded that when amending one or more claims, the entire set of claims must be submitted with the changes shown therein along with the appropriate status identifiers for each claim (i.e., “Currently Amended”, “Withdrawn”, etc.), and that only one set of claims marked-up should be submitted and will be considered to be the Official copy of the claims (a clean copy may be submitted but will not be relied upon in the file).
Additionally, in the Official amended copy of the claims, additions must be shown by underlining, and that deletions must be shown by strike-through unless the number of characters being deleted is 5 or less, in which case double-bracketing “[[ ]]” surrounding the deleted characters must be used.
It is noted that in applicant’s amendment filed on April 2, 2021, only claim 1 was submitted which is improper, and the changes made to claim 1 included single-bracketing rather than underlining to show added subject matter which is improper. Appropriate correction is required.

For the record, amended Claim 1 has been rewritten in correct form as follows:
1. (Currently Amended)	A food slicing apparatus comprising:
a plurality of respectively holding or is a part of the chamber;
the lever of a chamber[[s]] being mechanically linked to manipulate the or movement of [[the]] an ingredient[[s]] within a 
a blade, used to slice food ingredients;
a chassis, used to host the being rotatable upon an axis, and capable of moving the 
a bumper, mounted independently of the a 
wherein the apparatus governs which ingredients are to make contact with the blade by controlling the position of the bumper as the chassis rotates.
 
Claims 4-6 are objected to because of the following informalities:
In claim 4, line 2, “The” should be changed to --the-- because it is mid-sentence (i.e., the claim is considered to be a single sentence).
In claim 5, line 2, “A” should be changed to --a-- because it is mid-sentence (i.e., the claim is considered to be a single sentence); in line 4, a period “.” as is required is missing at the end of the claim.
In claim 6, line 2, “A” should be changed to --a-- because it is mid-sentence (i.e., the claim is considered to be a single sentence).
Appropriate correction is required.



Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 (see the clean copy of claim 1 filed April 2, 2021), line 7, the recitation “a chamber” is vague and indefinite as to which one of the plurality of chambers it refers, and it is suggested to change “a” to --each--; also in line 6, the recitation “mechanically linked” is vague and indefinite as to what structure is linked to perform the recited function, particularly a “manipulating” function, wherein it is not clear as to how the ingredients are “manipulated” within the chamber, and wherein each lever is connected only to the corresponding flap which when pivoted allows the ingredients to fall, but does not appear to positively manipulate the position or positively manipulate the movement of the ingredients; in line 8, the recitation “a chamber” is vague and indefinite as to which one of the plurality of chambers it refers; in line 9, the recitation “a blade, …” is vague and indefinite because no structural cooperation or structural relationship is provided between the blade and the other claimed features; in line 10, the recitation “used to host the chambers adjacent to the blade” is vague and indefinite as to what is being set forth because it recites what the chassis is used for (i.e., to host the 
In claim 2, line 2, the recitation “the lever of the ingredients chambers” is vague and indefinite since one lever is being set forth for a plurality of chambers, which is inaccurate; in line 2, the recitation “the ingredient chambers” lacks antecedent basis (due to the amendment made to claim 1); in line 3, the recitation “the bottom” lacks antecedent basis; in lines 3-4, the recitation “the ingredient chamber(s)” is vague and indefinite as to the number of chambers.
In claim 3, line 4, the recitation “a food ingredient” is vague and indefinite as to whether it refers to that previously set forth (e.g., see claim 1) or to another such food 
In claim 4, line 4, the recitation “or vice versa” is vague and indefinite as to what it refers.
In claim 5, line 2, the recitation “a mechanical action” is vague and indefinite as to what it refers (i.e., a mechanical action of what?).
In claim 6, the recitation “a ramp” is vague and indefinite as to the location or structural relationship with the features of the claimed invention so as to perform such a function.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 1-6, as understood, appear that they would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
June 18, 2021